 

Exhibit 10.1

Novanta INC.
2010 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

Novanta Inc. (f/k/a GSI Group Inc.), a company organized under the laws of the
Province of New Brunswick, Canada (together with any successor thereto, the
“Company”), pursuant to the Novanta Inc. 2010 Incentive Award Plan, as amended
from time to time (the “Plan”), hereby grants to the holder listed below
(“Participant”), an award of restricted stock units (“Restricted Stock
Units”).  Each Restricted Stock Unit represents the right to receive one share
of Common Stock (as defined in the Plan) upon vesting of such Restricted Stock
Unit.  This award of Restricted Stock Units is subject to all of the terms and
conditions set forth herein and in the Restricted Stock Unit Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Unit Award Agreement”) and
the Plan, each of which are incorporated herein by reference.  

Participant:

 

Total Number of Restricted Stock Units:

 

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Restricted Stock Unit
Award Agreement, this Grant Notice and that certain Employee Patent and
Proprietary Information Utilization, Non-Competition and Non-Solicitation
Agreement in the form attached hereto as Exhibit B (the “Employee
Agreement”).  Participant has reviewed the Restricted Stock Unit Award
Agreement, the Plan, this Grant Notice and the Employee Agreement in their
entirety and fully understands all provisions of this Grant Notice, the
Restricted Stock Unit Award Agreement, the Plan and the Employee
Agreement.  Participant shall sign and return a written copy of the Employee
Agreement to the Company as soon as practicable following.  

 

Novanta Inc.:Holder:

PARTICIPANT:

By:

 

By:

 

Print Name:

 

Name:  

 

Title:

 

  

 

Address:

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

NOVANTA INC. RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
Novanta Inc. (f/k/a GSI Group Inc.), a company organized under the laws of the
Province of New Brunswick, Canada (the “Company”), has granted to Participant an
award of restricted stock units (“Restricted Stock Units” or “RSUs”) under the
Novanta Inc. 2010 Incentive Award Plan, as amended from time to time (the
“Plan”).  

ARTICLE 1.
GENERAL

1.1Defined Terms.  Capitalized terms not specifically defined herein shall have
the meanings specified in the Grant Notice or the Plan.  As used herein, the
term “stock unit” shall mean a non-voting unit of measurement which is deemed
for bookkeeping purposes to be equivalent to one outstanding share of Common
Stock (subject to adjustment as provided in Article 14 of the Plan) solely for
purposes of the Plan and this Agreement.  The Restricted Stock Units shall be
used solely as a device for the determination of the payment to eventually be
made to Participant if such Restricted Stock Units vest pursuant to Section 2.3
hereof.  The Restricted Stock Units shall not be treated as property or as a
trust fund of any kind.

1.2Incorporation of Terms of Plan.  The RSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference.  In the event
of any conflict between the provisions of this Agreement and the Plan, the terms
of the Plan shall control.

ARTICLE 2.
GRANT OF RESTRICTED STOCK UNITS

2.1Grant of RSUs.  In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of (the “Grant Date”), the Company grants
to Participant an award of RSUs as set forth in the Grant Notice, upon the terms
and conditions set forth in the Plan and this Agreement, subject to adjustments
as provided in Article 14 of the Plan.  

2.2Company’s Obligation to Pay.  Each RSU has a value equal to the Fair Market
Value of a share of Common Stock on the date it becomes vested.  Unless and
until the RSUs will have vested in the manner set forth in Article 2 hereof,
Participant will have no right to payment of any such RSUs.  Prior to actual
payment of any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.  

2.3Vesting Schedule.  

(a)Subject to Sections 2.3(b) and 2.5 hereof, the RSUs awarded by the Grant
Notice will, subject to Participant’s continued employment or services through
the applicable vesting dates, vest and become nonforfeitable with respect to the
applicable portion thereof according to the following vesting schedule:  

A-1

 

--------------------------------------------------------------------------------

 

(i)Other than with respect to the final installment, the number of RSUs that
shall vest and become nonforfeitable on each applicable vesting date shall be
rounded down to the next whole number.  Except as set forth in Section 2.3(b),
unless otherwise determined by the Administrator, partial employment or service,
even if substantial, during any vesting period will not entitle Participant to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a Termination of Service as provided in Section 2.5
hereof or under the Plan.

(b)Notwithstanding Section 2.3(a) hereof, the RSUs will become fully vested and
nonforfeitable with respect to all shares of Common Stock covered thereby upon
the date of Participant’s Termination of Service by the Company without Cause if
such Termination of Service occurs on or within twelve (12) months following a
Change in Control.  For purposes of this Agreement, “Cause” shall have the
meaning of “Cause” (or similar term) set forth in Participant’s written
employment or similar agreement or, if no such written employment or similar
agreement (or no definition of “Cause” or similar term therein), shall mean (i)
Participant’s willful failure to substantially perform his or her duties; (ii)
Participant’s willful failure to carry out, or comply with, in any material
respect any lawful and reasonable directive of the Board (or his or her
supervisor); (iii) Participant’s commission at any time of any act or omission
that results in, or may reasonably be expected to result in, a conviction, plea
of no contest, plea of nolo contendere, or imposition of unadjudicated probation
for any felony or crime involving moral turpitude; or (iv) Participant’s
unlawful use (including being under the influence) or possession of illegal
drugs on the premises of the Company or any of its Subsidiaries or while
performing Participant’s duties and responsibilities for the Company or any of
its Subsidiaries.

2.4Consideration to the Company.  As a condition precedent to the grant of the
award of RSUs by the Company, Participant shall have executed and delivered to
the Company an Employee Patent and Proprietary Information Utilization,
Non-Competition and Non-Solicitation Agreement (or similar agreement) in the
Company’s then-applicable form.  In further consideration of the grant of the
award of RSUs by the Company, Participant agrees to render faithful and
efficient services to the Company or any Subsidiary.  Nothing in the Plan or
this Agreement shall confer upon Participant any right to continue in the employ
or service of the Company or any Subsidiary or shall interfere with or restrict
in any way the rights of the Company and its Subsidiaries, which rights are
hereby expressly reserved, to discharge or terminate the services of Participant
at any time for any reason whatsoever, with or without Cause, except to the
extent expressly provided otherwise in a written agreement between the Company
or a Subsidiary and Participant.

2.5Forfeiture, Termination and Cancellation upon Termination of
Service.  Notwithstanding any contrary provision of this Agreement, except as
otherwise set forth in Section 2.3(b), upon Participant’s Termination of Service
for any or no reason, all then unvested RSUs subject to this Agreement will
thereupon be automatically forfeited, terminated and cancelled as of the
applicable termination date without payment of any consideration by the Company,
and Participant, or Participant’s beneficiary or personal representative, as the
case may be, shall have no further rights hereunder.

2.6Payment upon Vesting.  

(a)As soon as administratively practicable following the vesting of any
Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than sixty (60) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short-term deferral” exemption from
Section 409A of the Code), the Company shall deliver to Participant (or any
transferee permitted under Section 3.2 hereof) a number of shares of Common
Stock (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the

A-2

 

--------------------------------------------------------------------------------

 

Company in its sole discretion) equal to the number of Restricted Stock Units
subject to this award that vest on the applicable vesting date, unless such
Restricted Stock Units terminate prior to the given vesting date pursuant to
Section 2.5 hereof.  Notwithstanding the foregoing, in the event shares of
Common Stock cannot be issued pursuant to Section 2.7(a), (b) or (c) hereof,
then the shares of Common Stock shall be issued pursuant to the preceding
sentence as soon as administratively practicable after the Administrator
determines that shares of Common Stock can again be issued in accordance with
Sections 2.7(a), (b) and (c) hereof.

(b)Notwithstanding anything to the contrary in this Agreement, the Company shall
be entitled to require payment by Participant of any sums required by applicable
law to be withheld with respect to the grant of RSUs or the issuance of shares
of Common Stock.  Such payment shall be made by deduction from other
compensation payable to Participant or in the following other form of
consideration:

(i)Cash or check;

(ii)With the consent of the Administrator, surrender of shares of Common Stock
(including, without limitation, shares of Common Stock otherwise issuable under
the RSUs) held for such period of time as may be required by the Administrator
in order to avoid adverse accounting consequences and having a Fair Market Value
on the date of delivery not greater than the aggregate amount required to be
withheld based on the maximum statutory withholding rates in Participant’s
applicable jurisdiction for federal, state, local and foreign income tax and
payroll tax purposes; or

(iii)Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable under the RSUs, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of its withholding obligations; provided that payment of such
proceeds is then made to the Company upon settlement of such sale).

The Company shall not be obligated to deliver any new certificate representing
shares of Common Stock to Participant or Participant’s legal representative or
enter such share of Common Stock in book entry form unless and until Participant
or Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the grant of the RSUs or the issuance of
shares of Common Stock.

2.7Conditions to Delivery of Common Stock.  Subject to Section 12.4 of the Plan,
the shares of Common Stock deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock or issued
shares of Common Stock which have then been reacquired by the Company.  Such
shares of Common Stock shall be fully paid and nonassessable.  The Company shall
not be required to issue or deliver any shares of Common Stock deliverable
hereunder or portion thereof prior to fulfillment of all of the following
conditions:

(a)The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;

(b)The completion of any registration or other qualification of such shares of
Common Stock under any state or federal law or under rulings or regulations of
the Securities and Exchange Commission or of any other governmental regulatory
body, which the Administrator shall, in its absolute discretion, deem necessary
or advisable;

A-3

 

--------------------------------------------------------------------------------

 

(c)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d)The receipt by the Company of all payments in connection with such shares of
Common Stock, including payment of any applicable withholding tax, which may be
in one or more of the forms of consideration permitted under Section 2.6(b)
hereof; and

(e)The lapse of such reasonable period of time following the vesting of any
Restricted Stock Units as the Administrator may from time to time establish for
reasons of administrative convenience.

2.8Rights as Stockholder.  The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any shares of Common Stock underlying the RSUs and deliverable hereunder unless
and until such shares of Common Stock shall have been issued by the Company and
held of record by such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Common Stock are issued, except as provided
in Section 14.2 of the Plan.  

ARTICLE 3.
OTHER PROVISIONS

3.1Administration. The Administrator shall have the power to interpret the Plan,
this Agreement and the Grant Notice and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons.  No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the RSUs.

3.2Grant is Not Transferable.  During the lifetime of Participant, the RSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the shares of Common
Stock underlying the RSUs have been issued, and all restrictions applicable to
such shares of Common Stock have lapsed.  Neither the RSUs nor any interest or
right therein shall be liable for the debts, contracts or engagements of
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

3.3Binding Agreement.  Subject to the limitation on the transferability of the
RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

3.4Adjustments Upon Specified Events.  The Administrator may accelerate payment
and vesting of the Restricted Stock Units in such circumstances as it, in its
sole discretion, may determine.  In addition, upon the occurrence of certain
events relating to the Common Stock contemplated by

A-4

 

--------------------------------------------------------------------------------

 

Article 14 of the Plan (including, without limitation, an extraordinary cash
dividend on such Common Stock), the Administrator shall make such adjustments
the Administrator deems appropriate in the number of Restricted Stock Units then
outstanding and the number and kind of securities that may be issued in respect
of the Restricted Stock Units. Participant acknowledges that the RSUs are
subject to amendment, modification and termination in certain events as provided
in this Agreement and Article 14 of the Plan.  

3.5Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this Section
3.5, either party may hereafter designate a different address for notices to be
given to that party.  Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

3.6Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.7Governing Law.  The laws of the Commonwealth of Massachusetts shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.8Conformity to Securities Laws.  Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

3.9Amendments, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.    

3.10Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

3.11Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.  

A-5

 

--------------------------------------------------------------------------------

 

3.12Entire Agreement.  The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.

3.13Section 409A.  The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that the RSUs (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate either for the RSUs to be exempt from the
application of Section 409A or to comply with the requirements of Section
409A.  No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of Section
409A from Participant or any other individual to the Company or any of its
affiliates, employees or agents.

3.14Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to RSUs, as and when payable hereunder.

3.15Account Administration.  The Company may from time to time appoint a broker
to administer the awards under the Plan.  To the extent the Company appoints
such a broker, Participant agrees that he or she shall, upon request by the
Company, open an employee brokerage services account at such broker.  

 

 

A-6

 

--------------------------------------------------------------------------------

 

exhibit B
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

EMPLOYEE PATENT AND PROPRIETARY
INFORMATION UTILIZATION, NON-COMPETITION
AND NON-SOLICITATION AGREEMENT

This Employee Patent And Proprietary Information Utilization, Non-Competition
and Non-Solicitation Agreement is made by and between me and Novanta Inc. (f/k/a
GSI Group Inc.), a company organized under the laws of the Province of New
Brunswick, Canada (together with any of its subsidiaries and Affiliates as may
employ me from time to time and their respective successors and assigns, the
“Company”) on .

1.

Consideration.  This Agreement is in consideration of the equity incentive award
granted to me pursuant to that certain Restricted Stock Unit Award Grant Notice
by and between the Company and me, dated as of (together with any related
documents referenced therein, the “RSU Agreement”), and other valuable
consideration, to which I hereby acknowledge I would not otherwise be entitled,
including my continued employment with the Company.

2.

Proprietary Information.

(a)I understand and agree that my employment with the Company may involve access
to information, whether or not in tangible form, which is the exclusive property
of the Company and which is not known generally by the public, and to
information which is identified as proprietary and/or confidential by the
Company or which I have reason to believe is being maintained in confidence,
whether embodied in memoranda, manuals, drafts, letters, drawings or other
documents, computer disks, tapes or other information storage devices or any
other media (“Proprietary Information”).  Proprietary Information may be
information identified at the time of disclosure as confidential or proprietary
or information which by its context would reasonably be deemed to be
confidential or proprietary.  Proprietary Information includes, among other
things, Inventions (as defined below), Third Party Information (as defined
below), Records (as defined below), all plans regarding, and results,
intermediate and final, of, the Company’s research activities in which I may
participate or of which I may obtain knowledge during my employment, business,
manufacturing and research methods, product designs and specifications,
manufacturing procedures and tolerances, research tools, test procedures, prices
and pricing formulae, cost and other financial information, customers’ special
materials and product specifications and requirements, information concerning
suppliers, sales records, sales reports, employee and personnel information and
other human resources data, customer lists, customer contact reports, customer
records, unreleased products and services, market analyses, technical notebooks,
manuals and documentation, development plans, marketing and business plans,
agreements with third parties, budgets, information regarding the skills and
compensation of Company employees and contractors, and other non-public
information regarding the Company available to me during the term of my
employment.  I agree to treat Proprietary Information as confidential both
during my employment and thereafter and shall recognize and protect the property
rights of the Company in its Proprietary Information.

(b)I agree that all materials or media containing Proprietary Information,
whether created by me or others, which comes into my custody, possession or
control, are the exclusive property of the Company to be used by me only in the
performance of my duties for the Company.  I will take all necessary steps to
maintain the confidentiality of such information.  I will not copy or

B-1

--------------------------------------------------------------------------------

 

remove such materials or media or copies thereof from the Company premises
except in the pursuit of the business of the Company.  

(c)I also agree to maintain in confidence information disclosed to the Company
by third parties, whether or not in tangible form, which is identified as
confidential or proprietary under a non-disclosure or confidentiality agreement
or which I have reason to believe is being maintained in confidence, or which is
information of the type that would be expected to be held in confidence, whether
embodied in memoranda, manuals, drafts, letters, drawings or other documents,
computer disks, tapes or other information storage devices or any other media
(“Third Party Information”).  I agree not to use Third Party Information except
in the furtherance of my duties as an employee of the Company and consistent
with the Company’s agreement with the applicable third party.

(d)I also represent and agree that I will not improperly use or disclose, in
connection with my employment by the Company, information obtained from others,
which I know to be confidential or proprietary, including information from prior
employment or consulting arrangements.  I further represent that my employment
with the Company will not constitute a violation of any contractual agreement
with a former employer or third party, including any agreement regarding that
party’s confidential or proprietary information.  I will not disclose to the
Company, use in the performance of my work for the Company, or induce the
Company to use, any Inventions, confidential or proprietary information, or
other material belonging to any previous employer or to any other party in
violation of any obligation of confidentiality to such party or in violation of
such party’s proprietary rights.

(e)I shall promptly notify my supervisor or any officer of the Company if I
learn of any possible unauthorized use or disclosure of Proprietary Information
and shall cooperate fully with the Company to enforce its rights in such
information.

(f)I acknowledge that the Company has provided me with the following notice of
immunity rights in compliance with the requirements of the Defend Trade Secrets
Act: (i) I shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of Proprietary Information that is
made in confidence to a federal, state or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) I shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of Proprietary
Information that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal and (iii) if I file a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, I may disclose the Proprietary Information to my attorney and use the
Proprietary Information in the court proceeding, if I file any document
containing the Proprietary Information under seal, and do not disclose the
Proprietary Information, except pursuant to court order.

3.

Patents and Inventions.

(a)I assign to the Company, waive all claims to moral rights to, will hold for
the Company’s exclusive benefit, and will confirm assignment of in writing
without compensation, my entire right, title and interest in any inventions,
discoveries, techniques, processes, devices, improvements, refinements,
modifications, methods, ideas, concepts, know-how, trade secrets or Works of
Authorship (as defined below) conceived, made and/or reduced to practice by me,
either solely or jointly with others, and whether patentable or not
(“Inventions”), during my employment with the Company and which fall within the
scope of the Company’s actual or anticipated business or research and
development, whether made within or outside of my usual

B-2

--------------------------------------------------------------------------------

 

work hours, and whether on or off Company premises (“Employee
Inventions”).  Notwithstanding the foregoing, I understand that this agreement
does not require assignment of any Invention to the extent such Invention
qualifies for protection under Section 2870 of the California Labor Code,
Section 49.44.140 of the Revised Code of Washington, 765 Illinois Compiled
Statutes 1060, Section 44-130 of the Kansas Statutes, or Section 181.78 of the
2010 Minnesota Statutes, the current text of each which is attached hereto as
Exhibit A (such laws, the “Invention Laws”).  Inventions include, without
limitation, software (in any form including source code and object code),
algorithms, application programming interfaces (APIs), apparatus, circuit
designs and assemblies, technical and business data, databases and data
collections, designs, diagrams, documentation, Records, drawings, flow charts,
formulae, gate arrays, materials, development plans, designs and brand elements,
models, network configurations and architectures, photomasks, procedures,
protocols, schematics, semiconductor devices, specifications, subroutines,
techniques, test vectors, tools, user interfaces, developments and derivative
works with respect to any of the foregoing, and any other forms of technology.  

(b)I will make prompt and full disclosure of Employee Inventions to the Company
and maintain records of creative or inventive activities related thereto
(“Records”) and deliver the Records to the Company at termination of employment
or as requested by the Company.  In addition, I will promptly disclose to the
Company all Inventions that I conceive, make, or reduce to specific form, either
alone or jointly with others, during the period of my employment by the Company
that I believe qualify under the Invention Laws, or any similar laws (each such
Invention, a “Restricted Invention”).  At the time of disclosure of a Restricted
Invention I will provide to the Company in writing evidence to substantiate the
belief that such Invention qualifies as a Restricted Invention. I understand
that the Company will keep in confidence any non-public information disclosed in
writing to the Company by me pursuant to this Agreement relating to Restricted
Inventions.  

(c)The term “Prior Inventions” shall mean any Inventions which I have, alone or
jointly with others, conceived, developed or reduced to specific form or caused
to be conceived, developed or reduced to specific form prior to the commencement
of my employment with the Company that relate to the current or planned conduct
of the Company.  Without limiting my obligations under Paragraph 2(d), if I use
a Prior Invention in the course of my employment or incorporate a Prior
Invention in any product, service or other offering of the Company, to the
extent permitted by applicable law, I hereby grant Company a non-exclusive,
royalty-free, perpetual and irrevocable, worldwide right to make, use, sell,
import, reproduce, distribute, modify, display, perform and sublicense such
Prior Invention for the purpose of developing, manufacturing, marketing,
selling, supporting, and distributing Company products, services, and other
Company offerings worldwide either directly or through multiple tiers of
distribution.  

(d)During and after my employment with the Company, I will assist the Company,
at the Company’s expense and without cost to me, in applying for, obtaining,
perfecting, maintaining, enforcing, licensing, or transferring the Company’s
rights in any and all countries with respect to Employee Inventions or other
Inventions assigned by me to the Company, or which I am bound to assign to the
Company (or any proprietary rights related thereto), and for that purpose, I
will sign all documents which the Company may deem necessary or desirable.  I
understand the Company may provide, by mutual agreement, legal representation to
me at the Company’s expense and without cost to me, concerning issues associated
with litigation involving third parties regarding any Inventions, which become
the subject of this Agreement.  The mutual agreement by each of the Company and
me regarding such legal representation will not be unreasonably withheld.  I
further agree that if the Company is unable, after reasonable effort, to secure
my signature on any documents which the Company may deem necessary or desirable
in

B-3

--------------------------------------------------------------------------------

 

applying for, obtaining, perfecting, maintaining, enforcing, licensing or
transferring the Company’s rights in any and all countries with respect to
Employee Inventions or other Inventions assigned by me to the Company, or which
I am bound to assign to the Company (or any proprietary rights related thereto),
any executive officer of the Company shall be entitled to execute any such
documents as my agent and attorney-in-fact, and I hereby irrevocably designate
and appoint each executive officer of the Company as my agent and
attorney-in-fact to execute any such documents on my behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Employee Invention or other Invention assigned
by me to the Company, or which I am bound to assign to the Company (or any
proprietary rights related thereto), under the conditions described in this
sentence.  I hereby waive and irrevocably assign to the Company any and all
claims which I now or hereafter have for infringement of any and all proprietary
rights assigned to the Company under this Agreement.  

4.

Works of Authorship.  I acknowledge and agree that all writings or works of
authorship, including, without limitation, software program codes and/or
documentation (“Works of Authorship”), produced or authored by me in the course
of performing services for the Company, together with any copyrights on those
Works of Authorship, are “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C., Section 101) and the exclusive property
of the Company.  To the extent that any of the above-referenced Works of
Authorship may not, by operation of law, be works made for hire, this Agreement
shall constitute an irrevocable assignment by me to the Company of ownership of,
and all rights of copyright in, such items, and the Company shall have the right
to obtain in its own name rights of copyright, copyright registrations and
similar protections which may be available in the Works of Authorship.  I agree
to give the Company at its expense all assistance reasonably required to perfect
such rights, including the entitlement to execute necessary documents as my
agent and attorney-in-fact, as described in Paragraph 3(d) above.  

5.

Non-Competition; Non-Solicitation; Non-Disparagement.

(a)I hereby agree that I shall not, at any time during the Restricted Period,
directly or indirectly engage in, have any interest in (including, without
limitation, through the investment of capital or lending of money or property),
or manage, operate or otherwise render any services to, any Person (whether on
his or her own or in association with others, as a principal, director, officer,
employee, agent, representative, partner, member, security holder, consultant,
advisor, independent contractor, owner, investor, participant or in any other
capacity) that engages in (either directly or through any subsidiary or
Affiliate thereof) any business or activity (i) in which the Company or any of
its Affiliates is engaged, or (ii) which the Company or any of its Affiliates
has taken active steps to engage in or acquire, in each case, anywhere in the
world (A) in which the Company or any of its Affiliates conducts any material
business or activity, or (B) which the Company or any of its Affiliates has
taken active steps to engage in or acquire material business or
activity.  Notwithstanding the foregoing, I shall be permitted to acquire a
passive stock or equity interest in such a business; provided that such stock or
other equity interest acquired is not more than two percent (2%) of the
outstanding interest in such business.

(b)I hereby agree that I shall not, at any time during the Restricted Period,
directly or indirectly, either for myself or on behalf of any other Person, (i)
recruit or otherwise solicit or induce any customer or supplier of the Company
to terminate its agreement or arrangement with the Company, or otherwise change
its relationship with the Company, (ii) recruit or otherwise solicit or induce
any employee of the Company to terminate his or her employment or arrangement
with the Company, or otherwise change his or her relationship with the Company,
or

B-4

--------------------------------------------------------------------------------

 

(iii) hire, or cause to be hired, any person who was employed by the Company at
any time during the twelve (12)-month period immediately prior to the
termination of my employment or who thereafter becomes employed by the Company.

(c)During the Restricted Period and thereafter, I shall not, except as required
in connection with any legal dispute between the parties hereto or as required
by applicable law or legal process, willfully make (or direct anyone else to
make) any Disparaging remarks, comments or statements about the Company
(including, without limitation, its directors, officers, agents,
representatives, partners, members, equity holders or Affiliates) to any other
person or entity.  For purposes hereof, “Disparaging” written or oral remarks,
comments or statements are those that impugn the character, honesty, integrity
or morality or business acumen or abilities in connection with any aspect of the
operation of business of the individual or entity being disparaged.

(d)In the event the terms of this Paragraph 5 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.  Except with respect to employees whose
principal place of business as of the date of termination of employment is
California, any breach or violation by me of the provisions of this Paragraph 5
shall toll the running of the Restricted Period for the duration of any such
breach or violation.

(e)For purposes of this Paragraph 5, (i) “Restricted Period” shall mean (A) with
respect to employees whose principal place of business as of the date of
termination of employment is California, (x) for the purposes of Paragraph
5(b)(ii), the period of employment with the Company and the one year period
immediately after termination of employment for any reason and (y) for all other
purposes under this Agreement, the period of employment with the Company and (B)
with respect to employees whose principal place of business as of the date of
termination of employment is any jurisdiction other than California, the period
of employment with the Company and the one year period immediately after
termination of employment for any reason, and (ii) “Person” shall mean any
individual, natural person, corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any company limited by shares,
limited liability company or joint stock company), incorporated or
unincorporated association, governmental authority, firm, society or other
enterprise, organization or other entity of any nature.

6.

Company Documents.  I agree that, upon the earlier of (a) a request by the
Company and (b) the termination of my employment with the Company, I will
deliver to the Company (and will not keep in my possession, reproduce or deliver
to any third party) any and all Proprietary Information, Inventions, and other
documents or property, or reproductions of any of the foregoing that belong to
the Company (including, without limitation, any materials or media (or copies
thereof) described in Paragraph 2(b)).  I further agree that any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice.  In the
event of the termination of my employment with the Company for any reason, I
agree to sign and deliver the “Termination Certification” attached here to as
Exhibit B.  

B-5

--------------------------------------------------------------------------------

 

7.

Notification to Other Parties.  In the event that I leave the employ of the
Company, I hereby consent to notification by the Company to my new employer or
any other party for whom I work about my rights and obligations under this
Agreement.  

8.

Duty of Loyalty.  While employed by the Company, I agree to devote all of my
business time, attention, skill and effort to the performance of my duties for
the Company, and to promoting the interests and business of the Company, and I
acknowledge that I owe a duty of loyalty to the Company and agree not to engage
in, or contract with others to engage in, directly or indirectly, any business
or other activity which is in competition with or may reasonably result in
competition with the Company or which may result in other employees or other
third parties terminating their relationships with the Company.

9.

Claw-Backs.

(a)In the event I breach any of my obligations under Paragraphs 2, 5(a), 5(b) or
5(c), as determined in good faith by the Company, I shall, in addition to any
other remedy which may be available (i) at law or in equity, (ii) pursuant to
Paragraph 13, or (iii) pursuant to the RSU Agreement, be required to pay to the
Company an amount equal to all Financial Gain that I have received during the
12-month period immediately preceding (or at any time after) the date that I
first breach such obligation(s).  In addition, all restricted stock units
granted pursuant to the RSU Agreement (the “RSUs”) that have not become vested
prior to the date of such breach shall thereupon be forfeited.  

(b)For purposes of this Paragraph 9, “Financial Gain” with respect to any
specified period of time shall mean the product of (i) the number of shares of
common stock of the Company subject to the RSUs that first become vested during
such period and (ii) the fair market value per share of common stock of the
Company as of the date the RSUs first become vested, as determined by the
Company in its good faith discretion.  

10.

Affiliates of the Company.  An Affiliate of the Company shall have the same
rights as the Company under this Agreement and my obligations owed to the
Company under this Agreement (including, without limitation, under Paragraph 5
hereof) shall be owed to its Affiliates in the same manner as they are owed to
the Company.  “Affiliates” of the Company shall mean (a) any Person directly or
indirectly controlling, controlled by, or under common control with, the Company
where “control” shall have the meaning given such term under Rule 405 of the
Securities Act of 1933, as amended from time to time and (b) any other parent,
affiliated or related entity and/or direct or indirect subsidiary of the
Company.  This Agreement shall be binding on and inure to the benefit of the
parties hereto, their legal representatives, successors and assigns; provided,
that my obligations under this Agreement are personal and shall not be assigned.

11.

At-Will Employment.  I acknowledge and agree that this Agreement is not a
contract of employment for any stated term and does not affect the at-will
nature of my employment with the Company.  Accordingly, my employment can be
terminated, without cause or notice, at my option or the Company’s option.  The
at-will nature of my employment also means that I can be transferred or demoted,
and my job title, compensation, benefits and other terms and conditions of
employment can be reduced, without cause.  However, my execution of this
Agreement and adherence to its provisions are a condition of my employment and
continued employment.  This Agreement supersedes and is hereby substituted for
any and all existing agreements, either verbal or written, which I have entered
into with the Company relating generally to the same subject matter.

B-6

--------------------------------------------------------------------------------

 

12.

Governing Law, Forum and Jurisdiction.  This Agreement shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the Commonwealth of Massachusetts, without giving effect to any principles of
conflicts of law, whether of the Commonwealth of Massachusetts or any other
jurisdiction, and where applicable, the laws of the United States, that would
result in the application of the laws of any other jurisdiction.  With respect
to disputes and claims hereunder, each of the parties irrevocably submits to the
exclusive jurisdiction of any court of competent jurisdiction sitting in
Middlesex County, Massachusetts, for the purposes of any suit, action or other
proceeding arising out of this Agreement, any related agreement or any
transaction contemplated hereby or thereby.  Each of the parties hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement, any related
document or the transactions contemplated hereby and thereby in any court of
competent jurisdiction sitting in Middlesex County, Massachusetts, and hereby
and thereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

13.

Employee Acknowledgement and Equitable Remedies.  I acknowledge and agree that
the restrictions and obligations contained in this Agreement are necessary for
the protection of the business of the Company, and I consider these restrictions
and obligations to be reasonable for such purpose.  I agree that any breach of
this Agreement by me is likely to cause the Company and its goodwill substantial
and irrevocable damage, the exact amount of which will be difficult or
impossible to ascertain, and that a breach of this Agreement would entail
inevitable wrongful use or disclosure of Proprietary Information.  Therefore, I
agree that, upon receiving notice of any actual or threatened breach of this
Agreement, the Company may seek relief in the form of specific performance,
temporary or permanent injunctions or restraining orders, in each case which may
mandate compliance with or prohibit violation of this Agreement, and I waive any
requirement for the security or posting of any bond in connection with any such
remedy.  Such remedies shall not be the exclusive remedies for breach of this
Agreement but shall be in addition to all other remedies available at law or in
equity to the Company.

14.

Amendment; Waiver.  No modification or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in writing
signed by the party to be charged.  The waiver by any party hereto expressed or
implied, or any breach hereunder shall not be deemed a continuing waiver or
consent to a subsequent breach.  The failure of any party hereto at any time to
require performance of any provision hereof shall in no way effect the right to
require performance at any time thereafter.  The waiver of any party to a breach
of any provision hereof shall not be a waiver of the enforceability of such
provision itself.

15.

Interpretation.  In the event that any provision of this Agreement conflicts
with the law under which this Agreement is to be construed or, if any such
provision is held invalid by a court with jurisdiction over the parties to this
Agreement, unless otherwise provided in Paragraph 5(d), such provision shall be
deemed to be restated to reflect as nearly as possible the original intentions
of the parties in accordance with applicable law, and the remainder of this
Agreement shall remain in full force and effect.  Notwithstanding anything to
the contrary herein, nothing in this Agreement shall be interpreted to prohibit
me from exercising my rights under the National Labor Relations Act, including,
without limitation, discussing the terms and conditions of my employment.

16.

Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect or impair the validity or enforceability of any other
provision of this Agreement.

B-7

--------------------------------------------------------------------------------

 

17.

Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. Any subsequent change or changes in
my duties, obligations, rights or compensation will not affect the validity or
scope of this Agreement. The provisions of this Agreement shall survive the
termination of my employment with the Company for any reason and the assignment
of this Agreement by the Company to any successor in interest or other assignee.
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  I acknowledge that, in executing this Agreement, I have
had the opportunity to seek the advice of independent legal counsel and I have
read and understood all of the terms and provisions of this Agreement.  This
Agreement shall not be construed against any party by reason of the drafting or
preparation hereof.

[signature page follows]

 

B-8

--------------------------------------------------------------------------------

 

The parties have executed this Agreement on the first date set forth above:

 

NOVANTA, INC.

 

 

Name:

Title:

 

 

 

 

 

 

 

 

 

Signature Page to Employee Patent and Proprietary Information Utilization,

Non-Competition and Non-Solicitation Agreement


B-9

--------------------------------------------------------------------------------

 

Exhibit A

 

Section 2870 of the California Labor Code

As of the date of this Agreement, Section 2870 of the California Labor Code is
as follows:  

(a)

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1)Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2)Result from any work performed by the employee for the employer.

(b)

To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.




B-10

--------------------------------------------------------------------------------

 

Section 49.44.140 of the Revised Code of Washington

As of the date of this Agreement, 49.44.140 of the Revised Code of Washington is
as follows:  

(1)

A provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee's rights in an invention to the
employer does not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee's own time, unless (a) the invention relates
(i) directly to the business of the employer, or (ii) to the employer's actual
or demonstrably anticipated research or development, or (b) the invention
results from any work performed by the employee for the employer. Any provision
which purports to apply to such an invention is to that extent against the
public policy of this state and is to that extent void and unenforceable.

(2)

An employer shall not require a provision made void and unenforceable by
subsection (1) of this section as a condition of employment or continuing
employment.

(3)

If an employment agreement entered into after September 1, 1979, contains a
provision requiring the employee to assign any of the employee's rights in any
invention to the employer, the employer must also, at the time the agreement is
made, provide a written notification to the employee that the agreement does not
apply to an invention for which no equipment, supplies, facility, or trade
secret information of the employer was used and which was developed entirely on
the employee's own time, unless (a) the invention relates (i) directly to the
business of the employer, or (ii) to the employer's actual or demonstrably
anticipated research or development, or (b) the invention results from any work
preformed [performed] by the employee for the employer.




B-11

--------------------------------------------------------------------------------

 

765 Illinois Compiled Statutes 1060

As of the date of this Agreement, 765 Illinois Compiled Statutes 1060 is as
follows:  

(1)

A provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee's rights in an invention to the
employer does not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee's own time, unless (a) the invention relates
(i) to the business of the employer, or (ii) to the employer's actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by the employee for the employer. Any provision which
purports to apply to such an invention is to that extent against the public
policy of this State and is to that extent void and unenforceable. The employee
shall bear the burden of proof in establishing that his invention qualifies
under this subsection.

(2)

An employer shall not require a provision made void and unenforceable by
subsection (1) of this Section as a condition of employment or continuing
employment. This Act shall not preempt existing common law applicable to any
shop rights of employers with respect to employees who have not signed an
employment agreement.

(3)

If an employment agreement entered into after January 1, 1984, contains a
provision requiring the employee to assign any of the employee's rights in any
invention to the employer, the employer must also, at the time the agreement is
made, provide a written notification to the employee that the agreement does not
apply to an invention for which no equipment, supplies, facility, or trade
secret information of the employer was used and which was developed entirely on
the employee's own time, unless (a) the invention relates (i) to the business of
the employer, or (ii) to the employer's actual or demonstrably anticipated
research or development, or (b) the invention results from any work performed by
the employee for the employer.




B-12

--------------------------------------------------------------------------------

 

Section 44-130 of the Kansas Statutes

As of the date of this Agreement, Section 44-130 of the Kansas Statutes is as
follows:  

(a)

Any provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee's rights in an invention to the
employer shall not apply to an invention for which no equipment, supplies,
facilities or trade secret information of the employer was used and which was
developed entirely on the employee's own time, unless:

(1)   The invention relates to the business of the employer or to the employer's
actual or demonstrably anticipated research or development; or

(2)   the invention results from any work performed by the employee for the
employer.

(b)        Any provision in an employment agreement which purports to apply to
an invention which it is prohibited from applying to under subsection (a), is to
that extent against the public policy of this state and is to that extent void
and unenforceable. No employer shall require a provision made void and
unenforceable by this section as a condition of employment or continuing
employment.

(c)         If an employment agreement contains a provision requiring the
employee to assign any of the employee's rights in any invention to the
employer, the employer shall provide, at the time the agreement is made, a
written notification to the employee that the agreement does not apply to an
invention for which no equipment, supplies, facility or trade secret information
of the employer was used and which was developed entirely on the employee's own
time, unless:

(1)   The invention relates directly to the business of the employer or to the
employer's actual or demonstrably anticipated research or development; or

(2)   the invention results from any work performed by the employee for the
employer.

(d)         Even though the employee meets the burden of proving the conditions
specified in this section, the employee shall disclose, at the time of
employment or thereafter, all inventions being developed by the employee, for
the purpose of determining employer and employee rights in an invention.




B-13

--------------------------------------------------------------------------------

 

Section 181.78 of the 2010 Minnesota Statutes

As of the date of this Agreement, Section 181.78 of the 2010 Minnesota Statutes
is as follows:  

Subdivision 1.Inventions not related to employment.

Any provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee's rights in an invention to the
employer shall not apply to an invention for which no equipment, supplies,
facility or trade secret information of the employer was used and which was
developed entirely on the employee's own time, and (1) which does not relate (a)
directly to the business of the employer or (b) to the employer's actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the employee for the employer. Any provision which
purports to apply to such an invention is to that extent against the public
policy of this state and is to that extent void and unenforceable.

Subd. 2.Effect of subdivision 1.

No employer shall require a provision made void and unenforceable by subdivision
1 as a condition of employment or continuing employment.

Subd. 3.Notice to employee.

If an employment agreement entered into after August 1, 1977 contains a
provision requiring the employee to assign or offer to assign any of the
employee's rights in any invention to an employer, the employer must also, at
the time the agreement is made, provide a written notification to the employee
that the agreement does not apply to an invention for which no equipment,
supplies, facility or trade secret information of the employer was used and
which was developed entirely on the employee's own time, and (1) which does not
relate (a) directly to the business of the employer or (b) to the employer's
actual or demonstrably anticipated research or development, or (2) which does
not result from any work performed by the employee for the employer.




B-14

--------------------------------------------------------------------------------

 

Exhibit B

Termination Certification

This is to certify that I do not have in my possession, nor have I failed to
return, any records, data, software, equipment, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches, technical
notebooks, charts, materials, equipment, other documents or property, or copies
or reproductions of any of the foregoing items belonging to Novanta Inc. (f/k/a
GSI Group Inc.), its subsidiaries, affiliates, successors, or assigns
(collectively the “Company”) or the Company’s customers, suppliers or business
partners.

I further certify that I have complied with all the terms of the Company’s
Employee Patent and Proprietary Information Utilization, Non-Competition and
Non-Solicitation Agreement signed by me (the “Agreement”), including the
reporting of any Inventions (as defined therein) covered by the Agreement.

I further agree that, in compliance with the Agreement, I will preserve as
confidential all Proprietary Information (as defined therein) after the
termination of my employment with the Company.

I further agree that, in compliance with the Agreement, for the Restricted
Period (as defined in the Agreement), I have and will comply with the provisions
of Paragraph 5 thereof.

 

Date:

 

(Employee’s Signature)

 

(Type/Print Employee’s Name)

B-15